Citation Nr: 1518314	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of cold injury of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims for service connection for tinnitus and residuals of cold injury of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss was caused by in-service acoustic trauma.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Id. at 1338-40. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran has been diagnosed with bilateral sensorineural hearing loss, and bilateral sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

As discussed above, the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

The Veteran has hearing loss for VA purposes.  Additionally, he was in combat, and pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts that the claimed acoustic trauma inherent in his artillery service occurred.  Thus, he has satisfied the first two prongs of a service-connection claim.  

VA examined the Veteran in October 2008.  Because the Veteran's service treatment records were destroyed in a 1973 fire at a National Archives facility, the examiner stated that he could not opine on the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  However, in April 2008 a private audiologist diagnosed the Veteran as having severe sensorineural hearing loss compatible with severe acoustic trauma.  The Veteran also asserts that he has experienced hearing loss since discharge.  See, e.g., March 2015 Representative Brief (Brief).  He is competent to report post-service symptoms of hearing loss.  Layno, 6 Vet. App. at 469.  The Board finds him to be credible.  Resolving doubt in the Veteran's favor, the evidence of record supports a nexus between his current bilateral hearing loss and acoustic trauma during service.  See 38 C.F.R. § 3.102.  Therefore, service connection is granted for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The October 2008 VA examiner noted that the Veteran reported his tinnitus began five years prior to the examination, i.e., 2003.  On this basis, the examiner found the tinnitus was "not likely due to the history of hazardous military noise exposure."  

A June 2008 VA treatment record shows that the Veteran's service-connected bilateral hearing loss was "c/b [complicated by] his tinnitus."  It is unclear what this means.  Therefore, remand is warranted to determine the relationship between the two hearing disorders.  See 38 C.F.R. § 3.310.  

Additionally, the Veteran is competent to report his foot pain and that he has had a continuity of symptoms since discharge.  On remand, he should be afforded a VA examination of his left lower extremity.  Additional records should also be obtained, as described below.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing a claim for service connection for tinnitus as secondary to service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since August 2008.

3.  Make arrangements to obtain the Veteran's complete treatment records from the following:  Dr. Yves Morissette; Dr. Harry Kuberg; and the examiner that treated him for deep vein thrombosis of his left lower extremity in approximately 1992.

4.  Thereafter, arrange for a VA audiologist to review the Veteran's claims folder.  The entire claims file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

The examiner should provide opinions on the following:

(a)  Whether the Veteran's tinnitus had its clinical onset during active service or is related to his in-service acoustic trauma.

(b)  Whether the Veteran's tinnitus was caused by his sensorineural hearing loss.

(c)  Whether the Veteran's tinnitus was aggravated (i.e., worsened) by his sensorineural hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. Schedule the Veteran for an appropriate VA examination of his left lower extremity.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any left lower extremity disorders found to be present.

The examiner should provide an opinion as to whether any current left lower extremity disorder had its clinical onset during active service or is related to the Veteran's in-service cold exposure in Korea.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6. Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M.DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


